Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms "about thirty seconds" and “about one minute” in claim 4 are relative terms which render the claim indefinite.  The terms "about thirty seconds" and “about one minute” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. At best paragraph 0009 of in the instant specification defines “about” to generally mean within the tolerance range of the equipment used to produce the value. Such a definition precludes one of ordinary skill from assessing bounds to be attributed to “about”.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect claims 1, 10 and 18 limitation “determining whether the first set of processed data exceeds the threshold parameter associated with the performance indicator”, entirety of “first set of processed data” or a portion of the set exceeding the threshold parameter satisfies the claimed condition.
	Claims 2-9, 11-17, 19 and 20 are rejected by virtue of their dependency. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Warner (US 20170052536);
b) Yang (US20170201897);
c) Erickson (US 20170083015);
d) Leverich (USP 10146609); and
e) Wang (US 20170230846).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457